Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 1 ll. 9, “the bladed fan” should be changed to “the bladed [[fan]]rotor”
Claim 16 ll. 11, “the bladed fan” should be changed to “the bladed [[fan]]rotor”
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 9, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu (US 8063527 B2) in view of Munevar (US 20170260872 A1) and Joshi (US 20180230845 A1).
Regarding claim 1
	Qu discloses a gas turbine engine (Fig 1) for an airplane (engine for an aircraft, Col 3 ll. 45-46), the gas turbine engine comprising: 
a bladed rotor (fan 32 Fig 1), 
a shaft (high pressure HP shaft 26) driven by a turbine (HP turbine 24), and 
an electrical generator (100 Fig 2, operates a motor/generator, Col 3 ll. 33-37) including a first generator component (rotor 72) and a second generator component (rotor 76) that are both rotatable (Col 4 ll. 40-43) and magnetically coupled to one another (rotors 72, 76 configured to generate electrical power through electromagnetic coupling with the stator element 66, col 3 ll. 11-14), 
the first generator component (72) being fixed to the shaft (HP shaft 26) to be driven by the turbine (HP turbine 24) and 
the second generator component (76) being fixedly connected to the bladed rotor (fan 32 via low pressure LP shaft 30 in Fig 3, Col 4 ll. 25-30) to mechanically drive the bladed rotor (fan 32, one of the rotors 72, 76 can operate as a motor, Col 3 ll. 35-37, thus rotor 76 can operate as a motor to mechanically drive fan 32 via LP shaft 30), the turbine thus driving the bladed fan via the electrical generator (HP turbine 24 driving shaft 26, shaft 26 is magnetically coupled to shaft 30 by electrical generator 100, shaft 30 drives fan 32, in Fig 3, thus turbine 24 indirectly drives fan 32); 
wherein the first generator component is a generator rotor (rotor 72, Col 4 ll. 40-43) and the second generator component is a generator stator (rotor 76 is rotatable, surrounding the rotor 72 and fixed to fan 32, thus interpreted to be generator stator; because this is consistent with the instant application specification Fig. 3 and Para 0063, which shows stator 32 also rotatable, surrounding the rotor 31 and fixed to bladed rotor 23); 
wherein the bladed rotor is a propulsive fan (fan 32) configured to generate both a core airflow (core flow through compressor 20) and a bypass airflow (bypass 40) in the gas turbine engine.
Qu is silent on an electric motor separate from the electrical generator; 
an epicyclic gearing coupling the electric motor to the bladed rotor such that the electric motor is configured to drive the bladed rotor through the epicyclic gearing at a same time as the turbine drives the bladed rotor through the electrical generator.  
However, Munevar teaches a gas turbine engine comprising an electric motor (LP motor generator 24, Fig 3, Para 0050 middle) separate from the electrical generator (HP motor generator 30); 
a gearing (gearbox 20, Para 0037) coupling the electric motor (24) to the bladed rotor (fan 18) such that the electric motor (electrical motor 24 may be referred to as an LP motor generator, Para 0050 middle) is configured to drive the bladed rotor (fan 18) through the gearing (20) at a same time as the turbine drives the bladed rotor through the electrical generator (functional language –the turbine 36 is capable of driving bladed rotor fan 18 by driving electrical generator 30 to produce electricity to electrical bus 44, bus 44 at the same time provides power to drive electric motor 24 to drive fan 18 through the gearing 20, in Fig 3, 
thus the motor 24 can drive the bladed rotor fan 18 via gearing 20 at the same time as the turbine 36 driving the fan 18 via the generator 30).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the gas turbine engine in Qu, an electric motor/generator and a gearing, such that the electric motor is separate from the electrical generator; the gearing coupling the electric motor to the bladed rotor such that the electric motor is configured to drive the bladed rotor through the gearing at a same time as the turbine drives the bladed rotor through the electrical generator, as suggested and taught by Munevar, because this would provide two motor generators to allow for increased flexibility in operating one or both in motor and generator mode for various useful purposes such as to produce more electrical power for aircraft systems, more torque power as necessary, or as starter for engine starting. 
Qu in view of Munevar is silent on the gearing being an epicyclic gearing.
However, Joshi teaches to use an epicyclic gearing (gearbox 134 in Fig 4, Para 0028 bottom, the gear assembly can be an epicyclic gear assembly, Para 0032 middle) coupling an electric generator (generator 56, Para 0032 middle) to a bladed rotor (fan 128).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a gearing assembly 20 in Munevar of the combination of Qu in view of Munevar) for another (in this case, an epicyclic gearing assembly in Joshi) to obtain predictable results (in this case, provide power transmission between an electrical machine and a bladed rotor) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 9
	Qu in view of Munevar and Joshi discloses the gas turbine engine according to claim 1.
Qu in view of Munevar further discloses wherein the electrical generator (Munevar teaches the electrical generator 30 in Fig 3) is configured to provide electrical power to the electric motor (electrical bus 44 takes power from generator 30 and provides the power to electric motor 24 in Fig 2).  
Regarding claim 15
	Qu in view of Munevar and Joshi discloses the gas turbine engine according to claim 1.
Qu further discloses an airplane (engine for an aircraft, Col 3 ll. 45-46) comprising the gas turbine engine according to claim 1.  
Regarding claim 16
Qu discloses a method for operating a gas turbine engine (Fig 1), the method comprising:
providing a gas turbine engine for an airplane (engine for an aircraft, Col 3 ll. 45-46), the gas turbine engine comprising: 
a bladed rotor (fan 32 Fig 1), 
a shaft (high pressure HP shaft 26) driven by a turbine (HP turbine 24), and 
an electrical generator (100 Fig 2, operates a motor/generator, Col 3 ll. 33-37) including a first generator component (rotor 72) and a second generator component (rotor 76) that are both rotatable (Col 4 ll. 40-43) and magnetically coupled to one another (rotors 72, 76 configured to generate electrical power through electromagnetic coupling with the stator element 66, col 3 ll. 11-14), 
the first generator component (72) being fixed to the shaft (HP shaft 26) to be driven by the turbine (HP turbine 24) and 
the second generator component (76) being fixedly connected to the bladed rotor (fan 32 via low pressure LP shaft 30 in Fig 3, Col 4 ll. 25-30) to mechanically drive the bladed rotor (fan 32, one of the rotors 72, 76 can operate as a motor, Col 3 ll. 35-37, thus rotor 76 can operate as a motor to mechanically drive fan 32 via LP shaft 30), the turbine thus driving the bladed fan via the electrical generator (HP turbine 24 driving shaft 26, shaft 26 is magnetically coupled to shaft 30 by electrical generator 100, shaft 30 drives fan 32, in Fig 3, thus turbine 24 indirectly drives fan 32); 
wherein the first generator component is a generator rotor (rotor 72, Col 4 ll. 40-43) and the second generator component is a generator stator (rotor 76 is rotatable, surrounding the rotor 72 and fixed to fan 32, thus interpreted to be generator stator; because this is consistent with the instant application specification Fig. 3 and Para 0063, which shows generator stator 32 is rotatable, surrounding the rotor 31 and fixed to bladed rotor 23); 
wherein the bladed rotor is a propulsive fan (fan 32) configured to generate both a core airflow (core flow through compressor 20) and a bypass airflow (bypass 40) in the gas turbine engine; 
magnetically transmitting torque to the bladed rotor (fan 32) via the electrical generator (by energizing either windings 65, 67, thus inducing rotation in one of the rotors 72, 76 to act as a starter motor for the engine, Col 6 ll. 43-47, this indicates that torque is generated magnetically via the windings from the rotor 76 of electrical generator 100 to drive the bladed rotor fan 32).
Qu is silent on an electric motor separate from the electrical generator; 
an epicyclic gearing coupling the electric motor to the bladed rotor such that the electric motor is configured to drive the bladed rotor through the epicyclic gearing at a same time as the turbine drives the bladed rotor through the electrical generator;
while simultaneously transmitting torque to the bladed rotor via the electric motor.  
However, Munevar teaches a gas turbine engine comprising an electric motor (LP motor generator 24, Fig 3, Para 0050 middle) separate from the electrical generator (HP motor generator 30); 
a gearing (gearbox 20, Para 0037) coupling the electric motor (24) to the bladed rotor (fan 18) such that the electric motor is configured to drive the bladed rotor through the gearing (Fig 3 shows that the electric motor 24 driving bladed rotor fan 18 via gearing 20) at a same time as the turbine drives the bladed rotor through the electrical generator (Fig 3 also shows the turbine 36 driving electrical generator 30 to produce electricity to electrical bus 44, bus 44 at the same time provides power to electric motor 24 to drive fan 18, this indicates that the turbine 36 drives the bladed rotor fan 18 indirectly through the electrical generator 30), 
magnetically transmitting torque to the bladed rotor via the electrical generator (Fig 3 shows that the bladed rotor 18 is driven, i.e. torque transmission, by electric motor 24 which is a magnetic electrical machine, where motor 24 receives power from generator 30, thus the bladed rotor 18 indirectly driven via the electrical generator 30) while simultaneously transmitting torque to the bladed rotor via the electric motor (Fig 3 also shows that the bladed rotor fan 18  is driven by the electric motor 24 via gearing 20, i.e. transmitting torque).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the gas turbine engine in Qu, an electric motor/generator and a gearing, such that the electric motor is separate from the electrical generator; the gearing coupling the electric motor to the bladed rotor such that the electric motor is configured to drive the bladed rotor through the gearing at a same time as the turbine drives the bladed rotor through the electrical generator; and magnetically transmitting torque to the bladed rotor via the electrical generator while simultaneously transmitting torque to the bladed rotor via the electric motor, as suggested and taught by Munevar, 
because this would provide two motor generators to allow for increased flexibility in operating one or both in motor and/or generator mode for various useful purposes such as to produce more electrical power for aircraft systems, more torque power as necessary, or use as a starter for engine starting. 
Qu in view of Munevar is silent on the gearing being an epicyclic gearing.
However, Joshi teaches to use an epicyclic gearing (gearbox 134 in Fig 4, Para 0028 bottom, the gear assembly can be an epicyclic gear assembly, Para 0032 middle) coupling an electric generator (generator 56, Para 0032 middle) to a bladed rotor (fan 128).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a gearing assembly 20 in Munevar in the combination of Qu in view of Munevar) for another (in this case, an epicyclic gearing assembly in Joshi) to obtain predictable results (in this case, provide power transmission between an electrical machine and a bladed rotor) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 17
	Qu in view of Munevar and Joshi discloses the method according claim 16.
Qu further discloses magnetizing the electrical generator in dependence of a current operating status (the DSDS machine 100 may operate as a starter motor for the turbine engine 10 by energizing either set of inner or outer windings 65, 67, i.e. magnetizing, thus inducing rotation in one of the rotor portions 72, 76, Col ll. 6 ll. 42-46) of the gas turbine engine, wherein the current operating status is one chosen from engine start (during engine start).  
Regarding claim 18
	Qu in view of Munevar and Joshi discloses the method according claim 16.
Qu in view of Munevar and Joshi further discloses: providing electrical power to the electric motor (Munevar teaches electric motor 24 receiving electrical power from bus 44 in “DRIVE” direction in Fig 2) in dependence on a current operating status (during hoteling mode, the electric motor applies a torque in the opposite direction to the rotation of the propulsor to slow the propulsor down, Para 0033 bottom) of the gas turbine engine.   

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Munevar and Joshi, as applied to claim 1 above, and further in view of Fuller (US 9297313 B2).
Regarding claim 5
	Qu in view of Munevar and Joshi discloses the gas turbine engine according to claim 1.
Qu in view of Munevar further discloses wherein the electrical generator and the electric motor are both placed downstream of the bladed rotor (Munevar teaches motor 24 and generator 30 both downstream of fan 18 in Fig 2).
Qu in view of Munevar and Joshi is silent on wherein the bladed rotor is arranged between the electric motor and the electrical generator.  
However, Fuller teaches to place the electrical generator and the electric motor both upstream of the bladed rotor (place both motors 30, 300 upstream of fan/compressor 41 in Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place one of the electric motor and the electrical generator in Qu in view of Munevar and Joshi, downstream of the bladed rotor, as suggested and taught by Munevar, while placing the other one of the electric motor and the electrical generator upstream of the bladed rotor, as suggested and taught by Fuller, such that the bladed rotor is arranged between the electric motor and the electrical generator, 
because this can result in efficient usage of available space within the engine and provide flexibility in where to mount the motor/generators.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Munevar and Joshi, as applied to claim 1 above, and further in view of Hino (9520757).
Regarding claim 10
	Qu in view of Munevar and Joshi discloses the gas turbine engine according to claim 1.
Qu in view of Munevar and Joshi is silent on a frequency converter coupling the electrical generator with the electric motor.  
However, Hino teaches a gas turbine engine comprising a frequency converter (10, Col 3 ll. 38-44) coupling an electrical generator (power generator 7 connected to a grid 50, Fig 1 Col 3 ll. 37) with an electrical motor (9, Col 3 ll. 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple the electrical generator to the electric motor in Qu in view of Munevar and Joshi via a frequency converter, as suggested and taught by Hino, in order to convert AC power to DC and vice versa for flexibility in operation (Col 5 ll. 64-67 to Col 6 ll. 1-2).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Munevar and Joshi, as applied to claim 1 above, and further in view of Himmelmann (US 20160023773 A1).
Regarding claim 11
	Qu in view of Munevar and Joshi discloses the gas turbine engine according to claim 1.
Qu in view of Munevar and Joshi is silent on an electrical energy storage device to store electrical power and provide electrical power to the electric motor.  
However, Himmelmann teaches to have an electrical energy storage device (energy storage system 26 can include an arrangement of rechargeable batteries, Para 0023, Fig. 1) to store electrical power (Para 0023) and provide electrical power to the electric motor (energy storage system provides electrical power to unit 22, Para 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an electrical energy storage device of Himmelmann to the system of Qu in view of Munevar and Joshi, in order to store the energy produced by the generators and use as necessary without needing additional external power source(s).
Regarding claim 12
Qu in view of Munevar, Joshi, and Himmelmann discloses the gas turbine engine according to claim 11. 
Qu in view of Munevar, Joshi, and Himmelmann further discloses wherein the electrical energy storage device comprises a battery (Himmelmann teaches the energy storage system 26 can include an arrangement of rechargeable batteries, Para 0023).
Regarding claim 13
Qu in view of Munevar, Joshi, and Himmelmann discloses the gas turbine engine according to claim 11. 
Qu in view of Munevar, Joshi, and Himmelmann further discloses wherein the electrical energy storage device is coupled to the electrical generator to receive electrical energy from the electrical generator (Himmelmann teaches the energy storage system 26 coupled to electrical motor/generators 34, 36 to receive power produced by 34, 36 during windmilling conditions, Para 0021, 0022).

Response to Arguments
i.	Applicant’s arguments, see page 7, filed 07/08/2022, with respect to the rejection(s) of claim(s) 9 under U.S.C. 112(a) have been fully considered and are persuasive.  The applicant argues that because there is relative motion between the rotor 31 and stator 32, electricity can be generated, as explained in para [0068] and [0069]
ii.	Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 16 are now rejected based on Qu in view of Munevar and Joshi.
iii.	Applicant's arguments, see page 8, regarding Fuller have been fully considered but they are not persuasive. Applicant argues that Fuller teaches two electric motors 30, 300 where neither is connected between the turbine and a propulsive fan, nor an electric generator/magnetic coupling.
This is not persuasive. The arrangement in Fuller comprises two electric motors connected upstream of a compressor 41, that is functionally the same as a fan, and a turbine 43. Munevar teaches another arrangement of electrical generator/motor downstream of a fan but upstream of a turbine. Thus, the teaching of Fuller is to show that it is known to arrange a motor/generator axially upstream of a fan/compressor, while the teaching of Munevar shows that it is known to arrange a motor downstream of a fan/compressor. Therefore, the combination of Munevar and Fuller would teach to arrange one of the electrical motor/generators axially upstream of the fan while the other of the electrical motor/generators downstream of the fan, depending on if there is available space within the engine that is most convenient and efficient for use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anthony (US 20140328668 A1) teaches a electro-magnetic coupling having two rotatable rotors and a stator
Liu (US 20210226509 A1) teaches an electrical power generation with a permanent magnet and two rotors assembly
Hines (US 5376827 A) teaches a generator having inner and outer rotors
Klaui (US 6217298 B1) teaches an electromagnetic transmission having two rotors and a stator in between
Koenig (US 8624415 B2) teaches an inner and outer rotors 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        n